IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN A. TAYLOR, §
§ No. 526, 2014
Defendant Below, §
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID 9408012457
Plaintiff Below, §
Appellee. §

Submitted: October 6, 2014
Decided: October 9, 2014

0 R D E R

'l`his 9““ day of October 2014, it appears to the Court that, on September 23,
2014, the Clerk issued a notice to the appellant to show cause why this appeal
should not be dismissed for his failure to file his notice of appeal in a timely
manner. The appellant has failed to respond to the notice to show cause within the
required ten-day period; therefore, dismissal of this action is deemed to be
unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme
Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

BY THE COURT:

/s/ Karen L. Valihura
Justice